
	
		III
		112th CONGRESS
		1st Session
		S. RES. 335
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2011
			Mrs. Gillibrand (for
			 herself, Ms. Snowe, and
			 Mrs. Feinstein) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and legacy of Evelyn H.
		  Lauder.
	
	
		Whereas with the passing of Evelyn H. Lauder, the world
			 has lost an energetic and dedicated friend and ally who catapulted to the world
			 stage the quest to prevent and cure breast cancer in this lifetime;
		Whereas Evelyn was born Evelyn Hausner on August 12, 1936,
			 in Vienna, Austria;
		Whereas in 1940, the Hausner family fled Nazi-occupied
			 Austria, eventually settling in the State of New York, where Eveyln was a proud
			 product of the New York City public school system and met her future husband of
			 more than half a century, Leonard Lauder;
		Whereas Evelyn and Leonard wed in July 1959;
		Whereas, Evelyn joined the family cosmetic company, Estée
			 Lauder, handling many roles in the early years and later becoming Senior
			 Corporate Vice President and Head of Fragrance Development Worldwide;
		Whereas Evelyn helped bring global awareness to breast
			 cancer after being diagnosed with early stages of the disease in 1987;
		Whereas in 1989, Evelyn initiated the fundraising drive to
			 establish the Evelyn H. Lauder Breast Cancer Center at Memorial Sloan-Kettering
			 Cancer Center in New York City, which opened in 1992 and quickly became the
			 model for similar breast cancer diagnostic centers around the world;
		Whereas the expanded Evelyn H. Lauder Breast Cancer Center
			 opened in 2009 and provides the most up-to-date breast cancer prevention,
			 diagnosis, and outpatient treatment services under 1 roof;
		Whereas in 1992, Evelyn worked with longtime friend
			 Alexandra Penney, former editor-in-chief of SELF magazine, to create the Pink
			 Ribbon Campaign for breast cancer;
		Whereas Evelyn launched the Estée Lauder Companies’ Breast
			 Cancer Awareness Campaign, which has distributed more than 115,000,000 pink
			 ribbons worldwide;
		Whereas in 1993, Evelyn founded The Breast Cancer Research
			 Foundation, thereby affirming her commitment to preventing breast cancer and
			 finding a cure in this lifetime through funding some of the most innovative
			 clinical and translation research at leading medical centers worldwide;
		Whereas The Breast Center Research Foundation, which to
			 date funds 186 researchers around the world and has raised $350,000,000, has
			 grown to become the largest national organization dedicated exclusively to
			 funding research relating to the causes, treatment and prevention of breast
			 cancer;
		Whereas during Breast Cancer Awareness Month in October
			 2010, Evelyn and the Estée Lauder Companies’ Breast Cancer Awareness Campaign
			 achieved a first-ever Guinness World Record, Most Landmarks Illuminated
			 for a Cause in 24 Hours, by illuminating 38 iconic landmarks, including
			 the Taj Mahal, the Tokyo Tower, the Hotel Majestic, the Empire State Building,
			 and Niagara Falls;
		Whereas in October 2011, the Lauder family was honored
			 with the prestigious Carnegie Medal of Philanthropy for commitment to
			 philanthropic endeavors and public service;
		Whereas Evelyn will be remembered for her vision and
			 leadership in achieving funding for promising scientific research that lead to
			 breakthrough drugs, including Herceptin and Avastin, a better understanding of
			 how tumors develop and risk factors for recurrence, and an improved quality of
			 life for breast cancer survivors;
		Whereas her work continues to help promising scientists
			 who have equally promising, imaginative, and innovative proposals get research
			 off the ground;
		Whereas there is no doubt that we must find a cure, and
			 research is instrumental to achieving this goal;
		Whereas this year, nearly 40,000 women of the United
			 States are expected to die of breast cancer; and
		Whereas we must keep up the battle and recruit more heroes
			 like Evelyn if we are to achieve prevention and a cure in our
			 lifetime: Now, therefore, be it
		
	
		That the Senate—
			(1)mourns the loss
			 of Evelyn H. Lauder;
			(2)honors the life
			 and accomplishments of Evelyn H. Lauder, a world renowned advocate for breast
			 cancer awareness and health of women; and
			(3)offers the
			 deepest condolences to the beloved husband, Leonard, sons, William and Gary,
			 and 5 grandchildren of Evelyn H. Lauder.
			
